DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 6-14, and 33-36 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17, 22-25, and 27-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jeffrey Wilford on 08/10/2021.
Claim 1: A tool comprising: 
a handle; 
a tunneling shaft coupled to the handle, wherein the tunneling shaft extends from a proximal end to a distal end, and at least a portion of the tunneling shaft extends in a curved orientation between the proximal end to the distal end, wherein the tunneling shaft includes an inner lumen extending from the proximal end to the distal end of the tunneling shaft, 
wherein the distal end of the tunneling shaft includes a cutting tool having a sharp edge, the cutting tool moveable from a recessed position in which the sharp edge of the cutting tool is recessed into the distal end of the tunneling shaft to a deployed position in which the sharp edge of the cutting tool extends beyond the distal end of the tunneling shaft in the deployed position, wherein the handle includes a trigger coupled to the cutting tool, wherein depressing the trigger in a first direction transfers mechanical energy to the cutting tool to move the cutting tool in a second direction from the recessed position to the deployed position, wherein the first direction is different from the second direction; and 
at least two blade arms extending from the  moves the cutting tool back to the recessed position without releasing the trigger.
Claim 15: A method comprising: 
inserting a distal portion of a tool in a patient through an incision in the patient, wherein the tool comprises: 

a tunneling shaft coupled to the handle, wherein the tunneling shaft extends from a proximal end to a distal end, and at least a portion of the tunneling shaft extends in a curved orientation between the first end to the distal end, wherein the tunneling shaft includes an inner lumen extending from the proximal end to the distal end of the tunneling shaft, wherein the distal end of the tunneling shaft includes a cutting tool having a sharp edge, the cutting tool moveable from a recessed position in which the sharp edge of the cutting tool is recessed into the distal end of the tunneling shaft to a deployed position in which the sharp edge of the cutting tool extends beyond the distal end of the tunneling shaft in the deployed position, wherein the handle includes a trigger coupled to the cutting tool, wherein depressing the trigger in a first direction transfers mechanical energy to the cutting tool to move the cutting tool in a second direction from the recessed position to the deployed position, wherein the first direction is different from the second direction; and 
at least two blade arms extending from the  moves the cutting tool back to the recessed position without releasing the trigger, 
deploying the cutting tool from the recessed position to the deployed position by depressing the trigger in the first direction, while the distal portion of the tool is inserted in the patient through the incision, to cut a tissue of the patient with the sharp edge of the cutting tool.
Claim 16: The method of claim 15, wherein the incision is near a xiphoid process of the patient, further comprising advancing, following the cutting of the tissue, the distal portion of the tool to an 
Claim 25: The method of claim 15, wherein the inner lumen extends from the proximal end to an optical window.  
Claim 27: The method of claim 15, further comprising advancing the distal end of the tunneling shaft while the cutting tool is in the recessed position to bluntly dissect another tissue of [[a]] the patient.  
Claim 29: The method of claim 15, wherein the tunneling shaft has a length from the proximal end to the distal end of about 4 inches to about 12 inches.  

The application has been amended as follows: 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6-17, 22-25, 27-31, and 33-36, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims “wherein the handle includes a trigger coupled to the cutting tool, wherein depressing the trigger in a first direction transfers mechanical energy to the cutting tool to move the cutting tool in a second direction from the recessed position to the deployed position, wherein the first direction is different from the second direction; and at least two blade arms extending from the cutting tool to the handle, wherein the at least two blade arms are located radially outside the inner lumen, wherein the at least two blade arms are configured to transfer the mechanical energy from the handle to the cutting tool when the trigger is depressed, and wherein the trigger and cutting tool are configured such that depressing the trigger causes the cutting tool to move from the recessed position to the deployed2Application Number 16/052,280 Response to Office Action mailed February 18, 2021position, and automatically moves the cutting tool back to the recessed position 
The prior art of De Kock et al. (US PGPub 2017/0100148) discloses some functionalities of the trigger as cited paragraphs 45-46, but is different than the invention in that the whole cutting tool is not automatically moving back to the recessed position, only some of the dottering tips 152 are (figure 4). De Kock is also silent to the positioning of the blade arms being located radially outside the inner lumen of the tunneling shaft. 
Nallakrishnan (US PGPub 2015/0073449) discloses the use of a finger grip 38 being depressed and slid distally along the slot 50 to be deployed, and slide proximally to be retracted (paragraphs 49, 57, 60), but is silent to the depressing being the cause of deployment. Instead, Nallakrishnan discloses the sliding of the finger grip 38 causes deployment. Nallakrishnan also fails to disclose depressing the trigger automatically moves the cutting tool back to the recessed position without releasing the trigger.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        08/03/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771